Citation Nr: 1226734	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial evaluation for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty for training from October 1985 to January 1986 and on active duty from October 2001 to October 2002 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011, the Board remanded this matter for additional evidentiary development.  For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a compensable initial evaluation for degenerative disc disease of the lumbar spine.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board's February 2011 remand directed the RO to obtain, with the assistance of the Veteran, additional treatment records relating to Veteran's lumbar spine disability.  In response to the RO's March 2011 request for information, the Veteran identified and submitted authorization and release forms, VA Form 21-4142, for treatment records from his private chiropractor, B.S.; private physician, E.M.; and the Walterboro Family Practice Associates.  The Veteran failed, however, to provide a complete mailing address for each of these medical care providers.

Rather than sending a follow-up request to the Veteran, or attempting to look up the mailing addresses on its own (some of which are in the claims file), the RO noted that the submitted forms were incomplete within a September 2011 supplemental statement of the case (SSOC).  The RO also noted that the identified records were already within the record.

In its January 2012 Brief, the Veteran's representative persuasively argued that the RO's actions failed to satisfy VA's duties to assist the Veteran in obtaining this evidence.  While there are some treatment summary letters from the Walterboro Family Practice Associates of record, the actual treatment records are not found in the Veteran's claims file.  These are likely to be the most probative records, as they reflect treatment for the Veteran's lumbar spine disability prior to his post-service thoracic spine injury.  Accordingly, the RO should, with the assistance of the Veteran, attempt to obtain all available treatment records relating to the Veteran's service-connected lumbar spine disability.  

Pursuant to the Board's February 2011 remand, the RO was to schedule the Veteran for a VA examination to determine the nature and severity of his reported neurological symptoms; to determine what symptoms (if any) may be determined to have arisen from the service-connected lumbar spine disability as distinct from his non-service connected thoracic spine disability; and, if such distinctions can be made, the extent of those disabilities that arise out of the lumbar spine disability.  

In April 2011, the Veteran was scheduled for a VA examination of the lumbar spine.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a recitation of current physical examination findings.  The VA examiner then reported being unable to separate out which neurological symptoms were attributable to Veteran's separate spine conditions.

The Board finds this examination to be inadequate.  First, a substantial number of treatment records have been obtained since this examination was conducted, including the newly received VA treatment records and records from the Social Security Administration.  Moreover, as noted above, additional private treatment records, dated prior to the Veteran's non-service connected thoracic spine injury, are yet to be obtained.  Thus, the opinion provided was based upon an incomplete review of the record.  

The VA examiner also failed to provide any basis for the opinion provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis otherwise must be apparent in the Board's review of the evidence).  The VA examination report is largely silent as to what the status of the Veteran's lumbar spine disability was prior to his thoracic spine injury occurring on October 2, 2006.  This would seem to be critical in rendering the requested opinion.   

Under these circumstances, the RO should schedule the Veteran for a new VA examination to determine the nature and severity of his reported neurological symptoms; to determine what symptoms (if any) may be determined to have arisen from the service-connected lumbar spine disorder as distinct from his non-service connected thoracic spine disability; and, if such distinctions can be made, the extent of those disabilities that arise out of the lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for any spine disability, both prior to October 2, 2006 and since November 2010.  The Board is particularly interested in obtaining all actual treatment records from Tricounty Radiology, Walterboro Family Practice Associates, and any other VA or private medical facilities prior to his injury on October 2, 2006.  

All attempts to secure this evidence must be documented in the claims file by the RO.  

If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.  Documentation as to unavailable records, if this is the case, must be added to the claims file.

2.  Thereafter, schedule the Veteran for the appropriate VA medical examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  If possible, this examination should be conducted by a specialist in spinal/neurological disabilities.  The claims file (as well as all relevant Virtual VA records) must be made available to and reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner must be performed.  With respect to the lumbosacral spine, in discussing the relevant clinical findings, the examiner must specifically note the Veteran's present symptoms and complaints including: any reported incapacitating episodes (doctor-prescribed bedrest) and their durations;  hospitalizations, surgeries, or interference with employment and/or activities of daily living; findings of intervertebral disc syndrome; findings of ankylosis of the spine; thoracolumbar range of motion to the extent that it may be tested; any findings of further functional loss marked by additional loss of motion, pain, weakness, or fatigue after repetitive motion; any findings of muscle spasm, guarding, localized tenderness, abnormal gait, abnormal spine contour (such as scoliosis, reversed lordosis, or abnormal kyphosis), vertebral body fracture with loss of 50 percent or more of height; and radiculopathy or other neurological component. 

The examiner is also requested to offer an opinion as to whether the individual symptoms demonstrated on examination and documented in the record may be determined to be arising out of the Veteran's service-connected lumbar spine disability, as distinct from his nonservice-connected thoracic spine disability.  To the extent that it is possible that the Veteran's symptoms from his lumbar spine disability may be separately identified from those relating to his thoracic spine disability, the examiner must also offer an opinion as to the level of disability.  However, if it cannot be ascertain which symptoms are attributable to which disability, the examiner must so state.  As to as any demonstrated radiculopathy, the examiner must describe the nature and extent of such radiculopathy in terms of severity (i.e., mild, moderate, severe).  In addressing the relevant clinical findings, the examiner must also note the location and severity of any neurological symptoms and the nerve groups involved.  Finally, the examiner should discuss the severity of the Veteran's lumbar spine disability prior to his post-service thoracic spine injury on October 2, 2006.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and must be expressed in a typewritten report.

3.  Review the examination report to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

